SAMUEL, Judge
(concurring).
I am concerned about one consideration. As is shown by the majority opinion, the respondent is the wife of a doctor who knew, or certainly presumably knew, other doctors specializing in psychiatry. Dr. Macaluso discussed the child’s problems with such a psychiatrist and it was upon the latter’s advice that respondent refused to return the child to the relator. If the child actually suffered from the emotional disturbance testified to by respondent, which disturbance she stated was present when she obtained physical custody on February 17, 1968 and continued throughout the more than 3]/2 month period during which she had such custody prior to trial, why was the child not seen by a psychiatrist other than Dr. Hamm in his office on May 31, 1968 and June 3, 1968? Since the trial commenced on June 4, 1968 it appears obvious that the two visits to Dr. Hamm were only for trial purposes. In the absence of a satisfactory explanation these circumstances cast considerable doubt on the question of the child’s condition.
However, in view of the factual conclusions of the trial court this consideration, *348by itself, clearly is insufficient to reverse, modify or change the judgment appealed from.
I respectfully concur.